Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,254,085 (Kang) (hereinafter “Kang”) in view of U.S. Patent No. 6,070,048 (Nonaka et al.) (hereinafter “Nonaka”).
Regarding claim 1, Figs. 1-4 of Kang show a sheet feeding apparatus comprising: 
a supporting portion (200) configured to support a sheet;
a regulating unit (210) supported to be movable in a first direction (right or left in Fig. 2), and configured to regulate a position of an end portion, in the first direction (right or left), of the sheet supported by the supporting portion (200); 
a feed unit (unnumbered rollers in Fig. 1 and column 1, lines 39-41) configured to feed the sheet supported by the supporting portion (200); and
an interlocking portion (including 220) configured to rotate a rotary member (240) in conjunction with the regulating unit (210).  Kang also shows a size detection circuit operated by rotation of the rotary member (240).  Kang discloses most of the limitations of claim 1, but does not show a variable resistor or a substrate, as claimed.
Nonaka solves the same problem as that of Kang by utilizing a rotary member (12) to operate a size detection circuit (including 16-23), which includes a substrate (16) with a pattern surface to which a variable resistor (13) is connected.  Because both Nonaka and Kang teach rotary members that operate size detection circuits to determine sheet size, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the rotary member and size detection Nonaka for the rotary member and size detection circuit arrangement of Kang to achieve the predictable result of detecting sheet size.  Providing the Kang apparatus with a rotary member and circuit arrangement, according to the teachings of Nonaka, results in the variable resistor (13) of Nonaka comprising the rotary member (12) configured to be rotated by a movement of the regulating unit (210) of Kang in the first direction (right or left in Fig. 1 of Kang), and having a resistance value changing linearly (linear resistance change in Fig. 9 of Nonaka) according to a rotational phase of the rotary member (13) of Nonaka.  Also, Fig. 2 of Kang shows a rotary member and size detection circuit mounted on a vertical side wall of supporting portion 200.  As such, substituting the rotary member and size detection circuit of Nonaka for the rotary member and size detection circuit of Kang, in the mounting arrangement as taught by Fig. 2 of Kang, results in an axial center line of the rotary member (12) of Nonaka extending in a second direction (into the page in Fig. 2 of Kang) orthogonal to the first direction (left or right in Fig. 1 of Kang) and a direction of gravitational force (down in Fig. 2 of Kang), and the substrate (16) will be disposed such that the pattern surface extends in parallel with the first direction (right or left in Fig. 1 of Kang) and the direction of gravitational force (down in Fig. 2 of Kang) in a state where the feeding unit (unnumbered rollers in Fig. 1 and column 1, lines 39-41 of Kang) is feeding the sheet supported on the supporting portion 200 of Kang.  Thus, all of the limitation of claim 1 are met by the cited combination of references.
Regarding claim 2, providing the Kang apparatus with a rotary member and size detection circuit, in the mounting arrangement taught by Fig. 2 of Kang, results in the variable resistor (13) being disposed above the supporting portion (200) of Kang.
Kang apparatus with a rotary member and size detection circuit arrangement, in a manner as taught by Nonaka, results in the variable resistor (13) of Nonaka being able to be disposed above an abutting position where the sheet supported by the supporting portion (200) of Kang and the feed unit (unnumbered rollers in Fig. 1 and column 1, lines 39-41) abut each other.  The size detection circuit of Kang is located above the supporting portion (200) of Kang, so the variable resistor of Nonaka would also be above the supporting portion (200), and the abutting position where the sheet supported by the supporting portion and the feed unit meet can be changed, e.g., by placing the Kang apparatus on a sloped surface to allow the variable resistor to be above this position.  
	Regarding claim 5, Kang shows that the rotary member (240) is a shaft member, and
the interlocking portion (including 220) of Kang comprises a rack portion provided on the regulating unit (210) of Kang and extending in the first direction (left or right in Fig. 2 of Kang), and a gear portion fixed to the shaft member and meshing with the rack portion.  Nonaka similarly shows a rotary member and a rack and gear arrangement.
Regarding claim 8, Figs. 1-4 of Kang show an image forming apparatus comprising:
the sheet feeding apparatus according to claim 1; and

Regarding claim 20, as best understood, Figs. 1-4 of Kang show that the supporting portion (200) is provided on a lower portion of the image forming apparatus.
4.	Claims 1-3, 5, 7-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka in view of Kang.
Regarding claim 1, Figs. 1-11 of Nonaka show a sheet feeding apparatus comprising: 
a supporting portion (1) configured to support a sheet;
a regulating unit (7) supported to be movable in a first direction (up or down in Fig. 2), and configured to regulate a position of an end portion, in the first direction (up or down in Fig. 2), of the sheet supported by the supporting portion (1); 
a feed unit (Fig. 11) configured to feed the sheet supported by the supporting portion (1); 
a variable resistor (13) comprising a rotary member (12) configured to be rotated by a movement of the regulating unit (7) in the first direction (up or down in Fig. 2), and having a resistance value changing linearly (linear change in Fig. 9) according to a rotational phase of the rotary member (12);

a substrate (16) comprising a pattern surface to which the variable resistor (13) is connected; and
the substrate (16) is disposed such that the pattern surface extends in parallel with the first direction (up or down in Fig. 2) in a state where the feeding unit (Fig. 11) is feeding the sheet supported on the supporting portion (1).  Nonaka shows most of the limitations of claim 1 including the rotary member (12), but does not show that an axial center line of the rotary member (12) extends in a second direction orthogonal to the first direction (up or down in Fig. 2) and a direction of gravitational force, as claimed.  Also, Nonaka shows the substrate (16) with a pattern surface that extends parallel to the first direction (up or down in Fig. 2), which is the direction that the interlocking portion (rack 10) moves, but Nonaka does not show that the pattern surface of the substrate extends parallel with a direction of gravitational force, as claimed.  Rather, the substrate lies flat in a horizontal plane.
Kang solves the same problem as that of Nonaka by utilizing an interlocking portion (rack 222) to operate a rotary member (240) of a sensor arrangement (including 240, 300 and 400) for detecting sheet size, but is mounted vertically and parallel to the interlocking portion (rack 222), e.g., for the purpose of allowing a thicker stack of sheets to be held in the supporting portion due to the sensor arrangement being mounted vertically, rather than beneath the stack as shown in Nonaka.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to Nonaka vertically and parallel to the interlocking portion (10) of Nonaka, for the purpose of allowing a thicker stack of sheets to be held in the supporting portion (1) of Nonaka, as shown in Kang.  Providing the Nonaka apparatus with a sensor arrangement mounted vertically and parallel to the interlocking portion (10), in a manner as taught by Fig. 2 of Kang, results in an axial center line of the rotary member (12) extending in a second direction orthogonal to the first direction (up or down in Fig. 2 of Nonaka), which is the movement direction of interlocking portion 10) and a direction of gravitational force (down), and the substrate (16) of the sensor arrangement being disposed such that the pattern surface extends in parallel with the first direction (direction of interlocking portion 10) and a direction of gravitational force in a state where the feeding unit (Fig. 11) of Nonaka is feeding the sheet supported on the supporting portion (1) of Nonaka, as claimed.
Regarding claim 2, Fig. 2 of Kang shows that the sensor (including 240, 300 and 400) is disposed above a supporting portion (200).  This same arrangement of the variable resistor of Nonaka would be provided on the Nonaka apparatus according to the teachings of Kang.
Regarding claim 3, providing the Nonaka apparatus with a rotary member and size detection circuit arrangement, in a manner as taught by Fig. 2 of Kang, results in the variable resistor (13) of Nonaka being able to be disposed above an abutting position where the sheet supported by the supporting portion (1) of Nonaka and the feed unit (Fig. 11) of Nonaka abut each other.  The size detection circuit of Kang is located above the supporting portion (200) of Kang, so the variable resistor of Nonaka Nonaka, and the abutting position where the sheet supported by the supporting portion and the feed unit meet can be changed, e.g., by placing the Nonaka apparatus on a sloped surface to allow the variable resistor to be above this position.  
Regarding claim 5, Figs. 1-11 of Nonaka show that the rotary member (12) is a shaft member, and
the interlocking portion (10) comprises a rack portion provided on the regulating unit (7) and extending in the first direction (up or down in Fig. 2), and a gear portion fixed to the shaft member and meshing with the rack portion.
Regarding claim 7, Fig. 2 of Nonaka shows that the first direction (up or down in Fig. 2) is a width direction orthogonal to a sheet feeding direction.
Regarding claim 8, Figs. 1-11 of Nonaka show an image forming apparatus comprising:
the sheet feeding apparatus according to claim 1; and
an image forming unit (50) configured to form an image on a sheet fed by the sheet feeding apparatus.
Regarding claim 9, Figs. 1-11 of Nonaka show a sheet feeding apparatus comprising: 
a supporting portion (1) configured to support a sheet;

a feed unit (Fig. 11) configured to feed the sheet supported by the supporting portion (1); 
a sensor (Fig. 1) comprising a moving unit (10) configured to move in the first direction (up or down in Fig. 2) by a movement of the regulating unit (7) in the first direction (up or down in Fig. 2), and having a detection value changing according to a position of the moving unit (10) in the first direction (up or down in Fig. 2);
an interlocking portion (5) configured to move the moving unit (10) in the first direction (up or down in Fig. 2) in conjunction with the regulating unit (7); and
a substrate (16) comprising a pattern surface to which the sensor (Fig. 1) is connected, wherein the substrate is disposed such that the pattern surface extends in parallel with the first direction (up or down in Fig. 2) in a state where the feeding unit (Fig. 11) is feeding the sheet supported on the supporting portion (1), and
the first direction (up or down in Fig. 2) is a width direction orthogonal to a sheet feeding direction (left in Fig. 2).  Nonaka discloses most of the limitations of claim 9 including the substrate (16) with a pattern surface that extends parallel to the first direction (up or down in Fig. 2), which is the direction that the moving unit (rack 10) moves, but Nonaka does not show that the pattern surface of the substrate extends 
Kang solves the same problem as that of Nonaka by utilizing a moving unit (rack 222) to operate sensor arrangement (including 240, 300 and 400) for detecting sheet size, but is mounted vertically and parallel to the mounting unit (rack 222), e.g., for the purpose of allowing a thicker stack of sheets to be held in the supporting portion due to the sensor arrangement being mounted vertically, rather than beneath the stack as shown in Nonaka.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to mount the sensor arrangement of Nonaka vertically and parallel to the mounting unit (10) of Nonaka, for the purpose of allowing a thicker stack of sheets to be held in the supporting portion (1) of Nonaka, as shown in Kang.  Providing the Nonaka apparatus with a sensor arrangement mounted vertically and parallel to the moving unit (10), in a manner as taught by Fig. 2 of Kang, results in the substrate (16) of the sensor arrangement of Nonaka being disposed such that the pattern surface extends in parallel with the first direction (direction of movement of moving unit 10) and a direction of gravitational force in a state where the feeding unit (Fig. 11) of Nonaka is feeding the sheet supported on the supporting portion (1) of Nonaka, as claimed.
	Regarding claim 10, Fig. 2 of Kang shows that the sensor (including 240, 300 and 400) is disposed above a supporting portion (200).  This same sensor arrangement would be provided on the Nonaka apparatus according to the teachings of Kang.
Nonaka apparatus with a sensor arrangement, in a manner as taught by Kang, results in the sensor (Fig. 1) of Nonaka being able to be disposed above an abutting position where the sheet supported by the supporting portion (1) of Nonaka and the feed unit (Fig. 11) abut each other.  The sensor arrangement of Kang is located above the supporting portion (200) of Kang, so the sensor of Nonaka would also be above the supporting portion (1) of Nonaka, and the abutting position where the sheet supported by the supporting portion and the feed unit meet can be changed, e.g., by placing the Nonaka apparatus on a sloped surface to allow the sensor to be above this position.  
Regarding claim 12, Figs. 1 and 9 of Nonaka show that the sensor (Fig. 1) comprises a variable resistor (13) configured to have a resistance value changing according to a position of the moving unit (10) in the first direction (up or down in Fig. 2).
Regarding claim 13, Figs. 1 and 9 of Nonaka show that the resistance value of the variable resistor (13) changes linearly according to a position of the moving unit (10) in the first direction (up or down in Fig. 2).
Regarding claim 18, Figs. 1-11 of Nonaka show an image forming apparatus comprising:
the sheet feeding apparatus according to claim 9; and
an image forming unit (50) configured to form an image on a sheet fed by the sheet feeding apparatus.
Nonaka show that the supporting portion (1) is provided on a lower portion of the image forming apparatus.  Kang also shows a supporting portion (200) provided on a lower portion of an image forming apparatus.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3, 5, 7-13, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
6.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658